DETAILED ACTION
The present application is a 371 national stage entry of PCT/US2020/042537.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed April 5, 2022, have been fully considered.

Claim Objections
Claim 1 is objected to because of the following informalities:  typographical error.  Claim 1 recites the limitation “a accelerator” in line 5.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  typographical error.  Claim 13 recites the limitation “a accelerator” in line 9.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the cement retarder feeding rate" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the accelerator feeding rate" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claims 14-15 and 19-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the cement additive flow rate" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the cement additive" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the cement additive flow rate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the cement additive flow rate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-8, 11-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Padgett et al. (US 5,570,743) in view of Coveney et al. (US 6,009,419).
Claim 1. A method of cementing comprising: 
measuring a feeding rate of water and a feeding rate of cement blend into a cement blender; 
inputting the measured feeding rate of water and the measured feeding rate of cement blend into a thickening time model together with at least a thickening time requirement to calculate a cement retarder feeding rate and/or a accelerator feeding rate; 
introducing a cement retarder at the cement retarder feeding rate and/or an accelerator at the accelerator feeding rate into the cement blender; 
mixing at least the water, cement blend, and at least one of the cement retarder and/or the accelerator in the cement blender to provide a cement slurry; and 
placing the cement slurry in a wellbore.
Padgett discloses a slurrying process comprising a combination of at least three separate streams of different essential materials for producing cementitious slurries (Abstract; Figs. 1-3), wherein the process includes a liquid stream such as fresh water, seawater, brine and liquid hydrocarbons; a dry stream comprising at least one cementitious material (e.g., cement); and a third stream containing an additive such as retarders and/or accelerators (Col. 2, lines 6-14; Col. 6, line 59 – Col. 7, line 13; Col. 7, line 53 – Col. 8, line 41).  
Padgett does not expressly disclose inputting the measured feeding rate of water and the measured feeding rate of cement blend into a thickening time model together with at least a thickening time requirement to calculate a cement retarder feeding rate and/or a accelerator feeding rate.  However, Padgett does disclose designing the cementitious slurries by measuring and optimizing (i.e. water; cementitious material; additive) to achieve defining characteristics, such as pumpable conditions / thickening time (Figs. 4-6; Col. 1, lines 46-65; Col. 7, lines 15-29; Col. 8, lines 59-67; Table 2).  Regarding the limitation: thickening time model, the Examiner notes that no specific thickening time model has been defined by Claim 1 outside of the general parameters of feeding rate(s) and time.  Additionally, the Examiner notes that thickening time is inherently time-dependent, because thickening time occurs at the end of a time period when the cement slurry consistency (Bc) is observed to increase rapidly at a given temperature, whereas previous to that time, the cement slurry was in a fluid / pumpable state.1 
Moreover, Coveney teaches a method of predicting a desired property, such as thickening time, of a cement slurry comprising: measuring or determining other properties of a slurry composition; and obtaining a predicted value of the desired property by applying values representative of the other properties to a model formed by determining the other properties for a series of cement compositions and correlating (Abstract Col. 2, lines 32-50), wherein the other properties may include physical and chemical properties of the cement (Col. 3, lines 9-17) and properties, such as weight percent of retarders and/or accelerators.  Coveney further teaches using an improved regression analysis models to predict the thickening time of the cement (Col. 2, lines 4-21; Col. 7, line 1 – Col. 8, line 22).  Therefore, it would have been obvious to one of ordinary skill in the art to apply the design parameters including flow rates of the essential materials in Padgett with cement composition parameters to create a model, as taught by Coveney, in order to optimize the thickening time of the cement.
Claim 5. Padgett discloses wherein the cement retarder is selected from phosphonic acid derivatives, lignosulfonates, salts, organic acids, cellulose derivatives, synthetic co- or ter- polymers comprising sulfonate and carboxylic acid groups, borate compounds, and combinations thereof and wherein the accelerator is selected from aluminum sulfate, alums, calcium chloride, calcium nitrate, calcium nitrite, calcium formate, calcium sulphoaluminate, calcium sulfate, gypsum-hemihydrate, sodium aluminate, sodium carbonate, sodium chloride, sodium silicate, sodium sulfate, ferric chloride, and combinations thereof (Col. 7, lines 11-13 “Spersene”).  
Claim 6. Padgett discloses wherein the cement retarder feeding rate and/or accelerator feeding rate changes with time to meet or exceed the thickening time requirement (Col. 1, lines 46-65; Col. 7, lines 15-29; Col. 8, lines 59-67; Table 2).  
Claim 7. Padgett does not expressly disclose wherein the cement retarder feeding rate comprises two or more cement retarders with disparate chemical identities and/or wherein the cement retarder feeding rate comprises two or more cement retarders with disparate chemical identities.  However, Padgett does disclose at least three separate streams of different essential materials for producing cementitious slurries (Abstract; Figs. 1-3), wherein the essential materials for the cement slurry can include a plurality of dispersants, retarders, accelerators, activators and extenders (Col. 7, lines 9-13).  Therefore, based on the disclosure in Padgett, it would have been an obvious matter of design choice to one of ordinary skill in the art, before the effective filing date, to include more than one cement retarder in order to control the set time(s) of the cementitious material(s).  Moreover, it has been held that mere duplication of the essential working parts involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 8. A method of preparing cement comprising: 
inputting into a thickening time model a thickening time requirement, a feeding rate of water, and a feeding rate of cement blend, and calculating, using the thickening time model to calculate the cement retarder feeding rate and/or the accelerator feeding rate;  
mixing a cement slurry by combining a cement blend at the feeding rate of cement blend, water at the feeding rate of water, and a cement retarder at the cement retarder feeding rate and/or an accelerator at the accelerator feeding rate.
Padgett discloses a slurrying process comprising a combination of at least three separate streams of different essential materials for producing cementitious slurries (Abstract; Figs. 1-3), wherein the process includes a liquid stream such as fresh water, seawater, brine and liquid hydrocarbons; a dry stream comprising at least one cementitious material (e.g., cement); and a third stream containing an additive such as retarders and/or accelerators (Col. 2, lines 6-14; Col. 6, line 59 – Col. 7, line 13; Col. 7, line 53 – Col. 8, line 41).  
Padgett does not expressly disclose inputting into a thickening time model a thickening time requirement, a feeding rate of water, and a feeding rate of cement blend, and calculating, using the thickening time model to calculate the cement retarder feeder rate and/or the accelerator feeding rate.  However, Padgett does disclose designing the cementitious slurries by measuring and optimizing (i.e. water; cementitious material; additive) to achieve defining characteristics, such as pumpable conditions / thickening time (Figs. 4-6; Col. 1, lines 46-65; Col. 7, lines 15-29; Col. 8, lines 59-67; Table 2).  Regarding the limitation: thickening time model, the Examiner notes that no specific thickening time model has been defined by Claim 8 outside of the general parameters of feeding rate(s) and time.  Additionally, the Examiner notes that thickening time is inherently time-dependent, because thickening time occurs at the end of a time period when the cement slurry consistency (Bc) is observed to increase rapidly at a given temperature, whereas previous to that time, the cement slurry was in a fluid / pumpable state.
Moreover, Coveney teaches a method of predicting a desired property, such as thickening time, of a cement slurry comprising: measuring or determining other properties of a slurry composition; and obtaining a predicted value of the desired property by applying values representative of the other properties to a model formed by determining the other properties for a series of cement compositions and correlating (Abstract Col. 2, lines 32-50), wherein the other properties may include physical and chemical properties of the cement (Col. 3, lines 9-17) and properties, such as weight percent of retarders and/or accelerators.  Coveney further teaches using an improved regression analysis models to predict the thickening time of the cement (Col. 2, lines 4-21; Col. 7, line 1 – Col. 8, line 22).  Therefore, it would have been obvious to one of ordinary skill in the art to apply the design parameters including flow rates of the essential materials in Padgett with cement composition parameters to create a model, as taught by Coveney, in order to optimize the thickening time of the cement.
Claim 11. Padgett discloses wherein the cement retarder is selected from phosphonic acid derivatives, lignosulfonates, salts, organic acids, cellulose derivatives, synthetic co- or ter- polymers comprising sulfonate and carboxylic acid groups, borate compounds, and combinations thereof (Col. 7, lines 11-13 “Spersene”).  
Claim 12. Padgett discloses wherein the accelerator is selected from aluminum sulfate, alums, calcium chloride, calcium nitrate, calcium nitrite, calcium formate, calcium sulphoaluminate, calcium sulfate, gypsum-hemihydrate, sodium aluminate, sodium carbonate, sodium chloride, sodium silicate, sodium sulfate, ferric chloride, and combinations thereof (Col. 7, lines 11-13 “soda ash”).  

Claim 13. A system comprising: 
a cement blender fluidically coupled to a wellbore; 
a first flow meter configured to measure a flow rate of water to the cement blender; 
a second flow meter configured to measure a flow rate of cement blend to the cement blender; and a control system configured to: 
inputting the measured feeding rate of water and the measured feeding rate of cement blend into a thickening time model together with at least a thickening time requirement to calculate a cement retarder feeding rate and/or a accelerator feeding rate.  
Padgett discloses a slurrying process comprising a combination of at least three separate streams of different essential materials for producing cementitious slurries (Abstract; Figs. 1-3), wherein the process includes a liquid stream such as fresh water, seawater, brine and liquid hydrocarbons; a dry stream comprising at least one cementitious material (e.g., cement); and a third stream containing an additive such as retarders and/or accelerators (Col. 2, lines 6-14; Col. 6, line 59 – Col. 7, line 13; Col. 7, line 53 – Col. 8, line 41).  Padgett further discloses directing and combining the streams using a mixer, and directing the slurry to a pump in combination with a metering valve and conveying means such that the cement slurry may be pumped downhole (Figs. 1-2; Col. 5, lines 44 – Col. 6, line 46; Col. 7, line 62 – Col. 8, line 18).
Padgett does not expressly disclose inputting the measured feeding rate of water and the measured feeding rate of cement blend into a thickening time model together with at least a thickening time requirement to calculate a cement retarder feeding rate and/or a accelerator feeding rate.  However, Padgett does disclose designing the cementitious slurries by measuring and optimizing (i.e. water; cementitious material; additive) to achieve defining characteristics, such as pumpable conditions / thickening time (Figs. 4-6; Col. 1, lines 46-65; Col. 7, lines 15-29; Col. 8, lines 59-67; Table 2).  Regarding the limitation: thickening time model, the Examiner notes that no specific thickening time model has been defined by Claim 13 outside of the general parameters of feeding rate(s) and time.  Additionally, the Examiner notes that thickening time is inherently time-dependent, because thickening time occurs at the end of a time period when the cement slurry consistency (Bc) is observed to increase rapidly at a given temperature, whereas previous to that time, the cement slurry was in a fluid / pumpable state.
Moreover, Coveney teaches a method of predicting a desired property, such as thickening time, of a cement slurry comprising: measuring or determining other properties of a slurry composition; and obtaining a predicted value of the desired property by applying values representative of the other properties to a model formed by determining the other properties for a series of cement compositions and correlating (Abstract Col. 2, lines 32-50), wherein the other properties may include physical and chemical properties of the cement (Col. 3, lines 9-17) and properties, such as weight percent of retarders and/or accelerators.  Coveney further teaches using an improved regression analysis models to predict the thickening time of the cement (Col. 2, lines 4-21; Col. 7, line 1 – Col. 8, line 22).  Therefore, it would have been obvious to one of ordinary skill in the art to apply the design parameters including flow rates of the essential materials in Padgett with cement composition parameters to create a model, as taught by Coveney, in order to optimize the thickening time of the cement.
Claim 14. Padgett discloses wherein the control system is further configured to cause a cement additive system to add a cement additive to the cement blender at the cement additive flow rate (Col. 7, lines 9-52).  
Claim 15. Padgett discloses wherein the cement additive is a cement retarder and/or a cement accelerator (Col. 7, lines 9-13).  
Claim 16. Regarding the limitation: wherein the thickening time requirement is time-dependent, the Examiner notes that thickening time is inherently time-dependent, because thickening time occurs at the end of a time period when the consistency is observed to increase very rapidly.
Claim 19. Padgett discloses wherein the cement additive flow rate changes with time to meet or exceed the thickening time requirement (Col. 7, lines 9-52; Table 2).  
Claim 20. Padgett does not expressly disclose wherein the cement additive flow rate comprises two or more cement additives with disparate chemical identities.  However, Padgett does disclose at least three separate streams of different essential materials for producing cementitious slurries (Abstract; Figs. 1-3), wherein the essential materials for the cement slurry can include additives, such as dispersants, retarders, accelerators, activators and extenders (Col. 7, lines 9-13).  Therefore, based on the disclosure in Padgett, it would have been an obvious matter of design choice to one of ordinary skill in the art, before the effective filing date, to include more than one cement retarder in order to control the set time(s) of the cementitious material(s).  Moreover, it has been held that mere duplication of the essential working parts involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Allowable Subject Matter
Claims 2-4, 9-10, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (Examiner note: Applicant must also correct any outstanding objections and/or rejections under 35 U.S.C. § 112(b) of the base claims(s) and any intervening claim(s)).

Response to Arguments
Applicant's arguments filed April 4, 2022 have been fully considered but they are not persuasive.  Applicant’s arguments have been addressed / rendered moot based on the new ground(s) of rejection(s) and rationale(s) in the Office action, above.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                       


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Preece, S., Billingham, J. & King, A. On the initial stages of cement hydration. Journal of Engineering Mathematics 40, 43–58 (2001). https://doi.org/10.1023/A:1017533810329.  (Preece teaches that after the initial mixing of cement, an induction period occurs during which the cement mixture’s consistency remains constant, wherein thickening occurs at the end of this period when the consistency is observed to increase very rapidly (Abstract; p. 43).  Preece further teaches a mathematical model for calculating the hydration of cementitious materials using a reaction-diffusion model, such that the induction period may be controlled (pp. 46-54).)